Opinion filed October 20, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-22-00027-CR
                                     __________

                        RANDY GUERRA, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 90th District Court
                            Stephens County, Texas
                         Trial Court Cause No. F36638


                      MEMORANDUM OPINION
      Randy Guerra pleaded guilty to the third-degree felony offense of evading
arrest with a motor vehicle, see TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A) (West
2016), but not true to the deadly weapon allegation. The jury found Appellant guilty,
as instructed, and it also found the deadly weapon allegation to be true. Upon
Appellant’s plea of true to an enhancement allegation, the jury assessed his
punishment at confinement for twenty years. See TEX. PENAL CODE ANN. § 12.42(a)
(West 2019). We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is wholly frivolous and without merit. Counsel provided Appellant with a
copy of the brief, a copy of the motion to withdraw, and a copy of the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
      Appellant filed a pro se response in which he complains of the assistance of
counsel and the deadly weapon finding. In addressing an Anders brief and pro se
response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).   Following the procedures outlined in Anders and Schulman, we have




                                          2
independently reviewed the record, and we agree that the appeal is frivolous and
without merit.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


October 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.




                                                    3